Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 28, 2013

                                           No. 04-13-00545-CV

                        IN RE RYDER INTEGRATED LOGISTICS, INC.
                           and Ryder Integrated Logistics of Texas, LLC

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        On August 27, 2013 real parties in interest Denise Molina and George Duzane, co-
conservators of Rafael “Ralph” Molina, and Rafael “Ralph” Molina, filed an unopposed motion
for extension of time to file a response to the petition for writ of mandamus. The motion is
GRANTED. A response on behalf of the real parties in interest is due to this court on or before
September 27, 2013.

           It is so ORDERED on August 28, 2013.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
conservators of Rafael “Ralph” Molina and Rafael “Ralph” Molina v. Ryder Integrated Logistics, Inc. et al.,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.